Exhibit 10.111 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of December 9, 2008 (the “Effective Date”) among BLUECREST CAPITAL FINANCE, L.P.,a Delaware limited partnership (“BlueCrest”), the other Lenders listed on Schedule 1.1 hereof and otherwise party hereto, and BlueCrest in its capacity as agent for the Lenders (the “Agent”), BlueCrest in its capacity as lead arranger (in such capacity, the “Arranger”), and PEREGRINE PHARMACEUTICALS, INC., a Delaware corporation (“Peregrine”), and AVID BIOSERVICES, INC., a Delaware corporation (“Avid,” and together with Peregrine, jointly and severally, individually and collectively, referred to as “Borrower”), provides the terms on which Lenders shall lend to Borrower and Borrower shall repay Lenders.The parties agree as follows: 1 ACCOUNTING AND OTHER TERMS Accounting terms not defined in this Agreement shall be construed following GAAP.Calculations and determinations must be made following GAAP.Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in Section13.All other terms contained in this Agreement, unless otherwise indicated, shall have the meaning provided by the Code to the extent such terms are defined therein. 2 LOAN AND TERMS OF
